Exhibit 10.1

 



Certain information identified by [***] has been excluded from this exhibit
because it both (i) is not material and (ii) would be competitive harmful if
publicly disclosed.



Execution Copy

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE, IN THE MANNER AND TO THE EXTENT SET FORTH IN (I) THAT CERTAIN
INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “FIRST LIEN SUBORDINATION AGREEMENT”), DATED AS OF THE DATE HEREOF,
AMONG GWG LIFE, LLC, A DELAWARE LIMITED LIABILITY COMPANY (TOGETHER WITH ITS
SUCCESSORS AND PERMITTED ASSIGNS) AND HCLP NOMINEES, L.L.C., A DELAWARE LIMITED
LIABILITY COMPANY, INDIVIDUALLY AS A SENIOR CREDITOR AND AS SENIOR CREDITOR
REPRESENTATIVE AND IN SUCH CAPACITY AS AGENT FOR THE SENIOR LENDERS REFERRED TO
THEREIN (AND ITS SUCCESSORS AND ASSIGNS IN SUCH CAPACITY), TO THE SENIOR LOAN
LIABILITIES DESCRIBED IN THE FIRST LIEN SUBORDINATION AGREEMENT, AND (II) THAT
CERTAIN INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “SECOND LIEN SUBORDINATION AGREEMENT”), DATED AS OF THE DATE
HEREOF, AMONG GWG LIFE, LLC (TOGETHER WITH ITS SUCCESSORS AND PERMITTED
ASSIGNS), AND BENEFICIENT HOLDINGS, INC., A DELAWARE CORPORATION, INDIVIDUALLY
AS A SENIOR CREDITOR AND AS SENIOR CREDITOR REPRESENTATIVE AND IN SUCH CAPACITY
AS AGENT FOR THE SENIOR LENDERS REFERRED TO THEREIN (AND ITS SUCCESSORS AND
ASSIGNS IN SUCH CAPACITY), TO THE SENIOR LOAN LIABILITIES DESCRIBED IN THE
SECOND LIEN SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE FIRST LIEN
SUBORDINATION AGREEMENT AND SECOND LIEN SUBORDINATION AGREEMENT. IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF (A) THE FIRST LIEN SUBORDINATION AGREEMENT OR
SECOND LIEN SUBORDINATION AGREEMENT, ON THE ONE HAND, AND (B) THE TERMS OF THIS
PROMISSORY NOTE, ON THE OTHER, THE TERMS OF THE FIRST LIEN SUBORDINATION
AGREEMENT OR SECOND LIEN SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.

 

PROMISSORY NOTE

 

U.S. $65,000,000 Dallas, Texas   May 31, 2019

 

FOR VALUE RECEIVED, the undersigned, not in their individual capacities but
solely as trustees (the “Trustees”) on behalf of the Texas common law trusts
(the “Trusts”) listed on the signature page hereto (each a “Borrower” and
collectively the “Borrowers”) hereby, jointly and severally, unconditionally
promise to pay to the order of GWG LIFE, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Lender”), at its
principal office, or at such other place or places as the Lender may from time
to time designate in writing, in lawful money of the United States, the
principal amount of SIXTY-FIVE MILLION AND NO/100 DOLLARS ($65,000,000), or so
much thereof as may be advanced by the Lender pursuant to this Note, on the
Maturity Date (as defined below), together with all accrued and unpaid interest
thereon at the rate and in accordance with the terms of this promissory note
(this “Note”) as follows:

 

1. Loan: The outstanding principal amount of the loan evidenced by this Note,
upon the funding of the Initial Advance and the Subsequent Advance, is
$65,000,000, which amount shall be decreased by prepayment in accordance with
Section 8, as applicable, in accordance with the terms of this Note (the
“Loan”).

 

 

 

 

2. Type: The Loan shall be made to the Borrowers in two advances, with the
initial advance being in the amount of FIFTY MILLION AND NO/100 DOLLARS
($50,000,000) (the “Initial Advance”) to be made on or about the date hereof
(the “Effective Date”), and the balance of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000) (the “Subsequent Advance”) to be made upon at least three (3)
business days’ the written request of the Borrower; provided that (i) without
the Lender’s consent, the Subsequent Advance shall not be made sooner than
September 15, 2019 or later than December 31, 2019, and (ii) the obligation of
the Lender to fund the Subsequent Advance shall be subject to the following
conditions precedent as of the date of the Subsequent Advance: (x) no Event of
Default has occurred and is continuing or would result therefrom, (y) all
representations and warranties of Borrower under this Note shall be true and
correct in all material respects, and (z) no Material Adverse Effect has
occurred. Each advance to be made by the Lender under this Note shall effected
by wire transfer of immediately available funds pursuant to the wire
instructions specified on Schedule I and shall be made to, and allocated among,
the Borrowers based on their “Allocated Percentage” as specified on Schedule II.
The Borrowers acknowledge and agree that (a) upon the funding of advances in
accordance with the wire instructions specified on Schedule I, each Borrower
will have been deemed to have received its portion of the proceeds of such
advances based on its “Allocated Percentage” as specified on Schedule II
(regardless of whether they are the owner of the bank account(s) specified on
Schedule I); and (b) each of them will derive substantial direct and indirect
benefits from the funding of the Loan evidenced by this Note to the Borrowers
and that the Lender would not have funded the Loan unless the obligation to
repay the Loan were not joint and several liabilities of the Borrowers (it being
understood and agreed that, following the indefeasible repayment in full of the
obligations payable under this Note, the Borrowers may have rights of
contribution among themselves).

 

3. Use of Proceeds: To the extent permitted by the organizational documents of
the Borrowers and not in contravention of Applicable Law (as defined below), the
Borrowers shall use the proceeds of the Loan to acquire as an investment, the
Senior Beneficial Interests of some or all of those certain Collective
Collateral Trusts set out on Schedule III (with such acquisition occurring in
accordance with the methodology and procedures set forth in Schedule V) and to
pay legal fees and expenses incurred in connection with the issuance of this
Note.

 

4. Term: Subject to Section 8 hereof, all outstanding principal and accrued but
unpaid interest on the Note shall mature and become due and payable, and shall
be paid by the Borrowers in full, on the earlier of (a) June 30, 2023, and (b)
the date that the principal of this Note is accelerated pursuant to Section 10
(the “Maturity Date”).

 

2

 

 

5. Interest Rate and Payments:

 

(a) The outstanding principal amount of the Loan shall bear interest commencing
on the date of the respective advance at a rate per annum equal to 7.00%.
Interest on the Loan shall accrue and become due and payable in full in cash on
the Maturity Date (or as otherwise provided in this Note).

 

(b) Interest shall be computed on the basis of a year of 360 calendar days and
paid for the actual number of calendar days elapsed. Interest for any period
shall be calculated from and including the first day thereof to but excluding
the last day thereof. If a payment to be made hereunder shall fall due on a day
that is not a business day, the date for payment shall be extended to the next
succeeding business day without additional interest thereon.

 

(c) In the event the Borrowers elect to prepay this Note in whole or in part
pursuant to Section 8, any accrued and unpaid interest on the amount to be
prepaid shall be due and payable by the Borrowers on the date of the prepayment.

 

(d) In no event shall the amount or rate of interest due and payable under this
Note exceed the maximum amount or rate of interest allowed by Applicable Law,
and, in the event any such excess payment is made by the Borrowers or received
by the Lender, such excess sum shall be credited as a payment of principal (or
if no principal shall remain outstanding, shall be refunded to the Borrowers).
It is the express intent hereof that the Borrowers not pay and the Lender not
receive, directly or indirectly or in any manner, interest in excess of that
which may be lawfully paid under Applicable Law.

 

(e) The Lender may, and the Borrowers hereby irrevocably authorize the Lender
to, maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrowers to the Lender resulting from the
Loan made by the Lender and evidenced by this Note, including, without
limitation, the date of the Loan funding, the amounts of principal and accrued
interest payable and paid to the Lender from time to time hereunder. Such
account or accounts shall be conclusive (absent manifest error) evidence of such
indebtedness of the Borrowers.

 

6. Security: The Loan shall be unsecured, unless otherwise agreed in writing by
the Borrowers and the Lender in writing after the date hereof.

 

7. Promise to Pay Unconditional: The Borrowers’ obligations under this Note are
absolute and unconditional and shall not be subject to any defense, counterclaim
or set-off or any other deduction whatsoever. Each Borrower hereby waives
presentment, demand, protest and notice of dishonor. Payments under this Note
shall be applied in such order of application as the Lender may determine in its
sole discretion.

 

8. Optional Prepayments. The Borrowers may, at any time and from time to time,
prepay the Loan in whole or in part, without premium or penalty, subject only to
payment of interest accrued to the date of repayment in accordance with Section
5. The Borrowers shall give the Lender notice of each prepayment pursuant to
this Section 8 no later than 10:00 a.m., Central time, on the third business day
before the date of such prepayment. Each such notice of prepayment shall specify
(i) the date such prepayment is to be made, (ii) the amount of principal of the
Loan to be prepaid, such amount to be in minimum increments of $100,000, and
(iii) the amount of accrued interest to be paid.

 

3

 

 

9. Representations; Covenants: Each Trustee hereby jointly and severally
represents, warrants, covenants and agrees, in its capacity as trustee for each
of the trusts, that as of the date hereof:

 

(a) The Trustees are duly appointed and acting trustees of the Trusts and have
the power and authority to own properties and to carry on their business as now
being and hereafter proposed to be conducted.

 

(b) The Borrowers have the power, legal right, and authority to (i) execute,
deliver and perform the obligations in accordance with the terms of this Note,
and (ii) borrow money on the terms and subject to the conditions herein
provided. This Note has been duly executed and delivered by the Trustees and is
a legal, valid and binding obligation of the Borrowers, enforceable against the
Borrowers in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally. The execution, delivery and
performance in accordance with its terms by the Borrowers of this Note do not
and (absent any change in any Applicable Law or applicable contract) will not
violate, conflict with, result in a breach of, constitute a default under, or
result in or require the creation of any lien upon any assets of a Borrower
under, (A) the organizational documents of such Borrower, (B) any contract or
other instrument to which such Borrower is a party or by which such Borrower or
any of its properties may be bound or (C) any Applicable Law, except in the case
of clauses (B) and (C) above for such violations, conflicts, breaches or
defaults which individually or in the aggregate could not reasonably be expected
to result in a Material Adverse Effect.

 

(c) The Borrowers will not, as a result of the transactions contemplated
hereunder, be required to be registered as, an “investment company” as defined
in the Investment Company Act of 1940, as amended.

 

(d) The execution, delivery and performance of this Note in accordance with its
terms by the Borrowers, and the borrowing hereunder, do not require any consent
or approval of, registration or filing with, or any other action by, any
governmental authority or any other person or entity (“Person”), except such as
have been obtained or made and are in full force and effect or the absence of
which could not reasonably be expected to result in a Material Adverse Effect.

 

(e) The Borrowers are in compliance in all material respects with all Applicable
Law. The Borrowers are in compliance with all indentures, agreements and other
instruments binding upon them or their property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

(f) There are no actions, suits or proceedings by or before any arbitrator or
governmental authority pending against or, to the knowledge of the Trustees,
threatened in writing against or affecting any Borrower (i) as to which there is
a reasonable possibility of an adverse determination; or (ii) that involve this
Note or the transactions contemplated hereby, that, in the case of each of (i)
and (ii) if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect

 

4

 

 

(g) On the Effective Date, and immediately prior to and after giving effect to
the issuance of the Note and the effectiveness of the Loan hereunder, (a) the
fair value of each Borrower’s assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of each Borrower’s assets is not less than the amount that will
be required to pay the probable liability on the Borrower’s debts as they become
absolute and matured, (c) each Borrower is able to realize upon its assets and
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business, (d)
each Borrower does not intend to, and does not believe that it will, incur debts
or liabilities beyond its ability to pay as such debts and liabilities mature
and (e) each Borrower is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute unreasonably small capital.

 

(h) To the extent applicable, each Borrower is in compliance, in all material
respects, with anti-money laundering laws and anti-terrorism finance laws.

 

(i) The proceeds of the Loan shall not be used, directly or indirectly: (a) to
offer or give anything of value to any official or employee of any foreign
government department or agency or instrumentality or government-owned entity,
to any foreign political party or party official or political candidate or to
any official or employee of a public international organization, or to anyone
else acting in an official capacity (collectively, “Foreign Official”), in order
to obtain, retain or direct business by (i) influencing any act or decision of
such Foreign Official in his official capacity, (ii) inducing such Foreign
Official to do or omit to do any act in violation of the lawful duty of such
Foreign Official, (iii) securing any improper advantage or (iv) inducing such
Foreign Official to use his influence with a foreign government or
instrumentality to affect or influence any act or decision of such government or
instrumentality; (b) to cause the Lender to violate the U.S. Foreign Corrupt
Practices Act of 1977; or (c) to cause the Lender to violate any other
anti-corruption law applicable to the Lender.

 

(j) No Borrower is any of the following (a “Restricted Person”): (a) a Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”); (b) a Person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list or similarly named by any similar foreign governmental authority; (c)
a Person that is owned 50% or more by any Person described in foregoing clause
(b); (d) any other Person with which the Lender is prohibited from dealing under
any sanctions laws applicable to the Lender; or (e) a Person that derives more
than 10% of its annual revenue from investments in or transactions with any
Person described in foregoing clauses (a), (b), (c) or (d). Further, the Loans
shall not be used to finance or facilitate, directly or indirectly, any
transaction with, investment in, or any dealing for the benefit of, any
Restricted Person or any transaction, investment or dealing in which the benefit
is received in a country for which such benefit is prohibited by any sanctions
laws applicable to any Borrower.

 

5

 

 

(k) No Event of Default (as defined below) exists hereunder or would result from
the issuance of the Note or the effectiveness of the Loan.

 

(l) The proceeds of the Loan shall solely be used in accordance with Section 3
above.

 

(m) The Trustees shall furnish to the Lender prompt written notice of the
following: (i) as soon as possible, and in any event within ten (10) calendar
days after a Trustee obtains knowledge thereof, the occurrence of any Event of
Default or any event or circumstance that, with notice or the passage of time,
would result in the occurrence of an Event of Default; (ii) so long as it is
lawful to do so, as soon as possible, and in any event within ten (10) calendar
days after a Trustee obtains knowledge thereof, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or governmental
authority against or affecting any Borrower that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; (iii) promptly
after a Trustee obtains knowledge thereof, any other development that results
in, or could reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 9(m) shall be accompanied by a
statement of a Trustee setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

(n) Except as provided under the terms of that certain Intercreditor Agreement,
dated the date hereof (the “HCLP Intercreditor Agreement”), by and between HCLP
Nominees, L.L.C. (“HCLP”) and the Lender, and that certain Second Lien
Intercreditor Agreement, dated the date hereof (the “BHI Intercreditor
Agreement”), by and between Beneficient Holdings, Inc. (“BHI”) and the Lender,
the Trustees shall ensure that at all times while any principal amount of the
Loan remains outstanding, the claims of the Lender in respect of the Loan shall
in all respects rank prior to or at least pari passu with the claims of every
other unsecured creditor of the Borrowers resulting from an agreement with such
a creditor entered into after the date hereof.

 

(o) Until all amounts outstanding under this Note shall have been paid in full,
the Borrowers shall not, from and after the date hereof, directly or indirectly
incur, create, or assume or suffer to exist any indebtedness for borrowed money,
as permitted under the Borrowers’ organizational documents, that is senior in
right of payment to the payment obligations under the Loan other than any
“Senior Loan Liabilities” as defined in the HCLP Intercreditor Agreement and any
“Senior Loan Liabilities” as defined in the BHI Intercreditor Agreement.

 

(p) The Trustees shall keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to the Borrowers’ business and activities. The Trustee shall permit any
representatives designated by the Lender, upon reasonable prior notice, to visit
and inspect the Borrowers’ properties, to examine and make extracts from their
books and records, and to discuss their affairs, finances and condition with
their advisors, all at such reasonable times and as often as reasonably
requested; provided, that if an Event of Default has occurred and is continuing,
the Lender (or any of its representatives) may do any of the foregoing at the
joint and several expense of the Borrowers at any time during normal business
hours and without advance notice. For avoidance of doubt, all ordinary course
inspections undertaken by the Lender at any time that no Event of Default has
occurred and is continuing shall be at the Lender’s expense.

 

6

 

 

(q) The Borrowers shall comply in all material respects with Applicable Law.
“Applicable Law” shall mean (i) all applicable common law and principles of
equity and (ii) all applicable provisions of all (A) constitutions, statutes,
rules, regulations and orders of governmental authorities, (B) governmental
approvals and governmental registrations and (iii) orders, decisions, judgments
and decrees, including any governmental order.

 

(r) The Borrowers shall not create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable rights to distributions)
or rights in respect of any thereof, except: (i) Liens imposed by law for taxes
that are not yet due or are being contested; (ii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days; (iii) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (iv) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business; (v) judgment liens in respect of
judgments that do not constitute an Event of Default; (vi) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrowers; (vii) any interest or title of a lessor under any operating lease
entered into by a Borrower in the ordinary course of its business and covering
only the assets so leased; (viii) Liens and rights of setoff of banks and
securities intermediaries in respect of deposit accounts and securities accounts
maintained in the ordinary course of business; (ix) Liens in favor of HCLP to
secure obligations under the Senior Loan Documents (as defined in the HCLP
Intercreditor Agreement) or BHI to secure obligations under the Senior Loan
Documents (as defined in the BHI Intercreditor Agreement); and (x) Liens
specified on Schedule IV. “Liens” shall mean with respect to any property or
asset (or any income or profits therefrom) of any Person (in each case whether
the same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise) (y) any mortgage, lien, pledge, attachment, levy or
other security interest of any kind thereupon or in respect thereof or (z) any
other arrangement, express or implied, under which the same is subordinated,
transferred, sequestered or otherwise identified so as to subject the same to,
or make the same available for, the payment or performance of any liability in
priority to the payment of the ordinary, unsecured liabilities of such Person.
For the purposes of this Note, a Person shall be deemed to own subject to a Lien
any asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

7

 

 

(s) The Borrowers shall not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with the Borrowers, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all/any substantial part of its assets, or
liquidate or dissolve, or purchase or otherwise acquire all or substantially all
of the assets or any equity interests of any class of, or any partnership or
joint venture interest in, any other Person, or change its jurisdiction of
incorporation or organization, if any, or the form or type of its organization
if such action would reasonably be expected to adversely affect the Borrower’s
obligation or ability to repay the Loan.

 

(t) The Borrowers shall not sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of their Affiliates,
except transactions carried out in the ordinary course of business and on terms
and conditions no less favorable to the Borrower than could be obtained in an
arms’ length transaction with an unrelated third party. “Affiliate” means with
respect to a Person, any other Person that, at the time of determination,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person.

 

(u) The Borrowers shall not engage in any business other than as set forth or
contemplated by their respective organizational documents.

 

(v) The Borrowers shall not (i) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
otherwise violates any anti-terrorism laws, anti-corruption laws or sanctions
law, (ii) cause or permit any of the funds that are used to repay the Loan to be
derived from any unlawful activity with the result that the Lender would be in
violation of any Applicable Law or (iii) use the Loan, directly or indirectly,
for any conduct that would cause the representations and warranties in this Note
to be untrue as if made on the date any such conduct occurs.

 

(w) Promptly following the Lender’s request therefor, the Borrowers shall
deliver to the Lender their unaudited quarterly and/or annual financial
statements, including without limitation, income statement, balance sheet, and
related statements of operations and cash flow.

 

(x) Any revenues, monies, distributions or proceeds received by or on behalf of
the Borrowers on account of or attributable to any Senior Beneficial Interests
from time to time purchased or acquired by the Borrowers shall be used to either
(i) prepay or repay amounts outstanding or owed under this Note or (ii) acquire
as an investment Senior Beneficial Interests in Collective Collateral Trusts in
a manner consistent with the methodology and procedure set forth in Schedule V.

 

10. Events of Default; Remedies: The following shall be events of default under
this Note (each, an “Event of Default”):

 

(a) the Borrowers fail to pay any principal, interest or other amount under this
Note when due and such failure continues for twenty (20) calendar days after
written notice to the Trustees;

 

8

 

 

(b) any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Note shall prove to have been incorrect
or misleading in any material respect when made or deemed made;

 

(c) any Borrower fails to observe or perform any covenant contained in this Note
and such failure continues for 20 calendar days after written notice to the
Trustees;

 

(d) any Borrower (i) liquidates or dissolves, (ii) makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts as they
become due, or (iii) consents to the appointment of a receiver, trustee or
liquidator of all or substantially all of its assets, is unable to meet debts,
or files bankruptcy;

 

(e) any Borrower shall have filed against it any receivership, bankruptcy,
insolvency or other similar proceedings and the same shall not have been stayed
or dismissed within 60 days;

 

(f) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Indebtedness in an
aggregate amount in excess of $1,000,000, when and as the same shall become due
and payable, which failure shall continue beyond any cure period provided under
the terms of such Indebtedness;

 

(g) one or more judgments (not covered by a financially solvent insurance
company that has not denied coverage) for the payment of money in an aggregate
amount in excess of $1,000,000 (treating any deductible, self-insurance, denied
claim, uninsured liability or retention as not so covered) shall be rendered
against any Borrower and the same shall remain undischarged for a period of 30
consecutive calendar days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Borrower to enforce any such judgment;

 

(h) (i) HCLP (or its assignee, transferee, designee or representative) has
commenced or caused to be commenced the exercise or enforcement of any of its
rights and remedies as a secured creditor under the Senior Loan Documents (as
defined in the HCLP Intercreditor Agreement) with respect to any assets of any
Borrower, or (ii) BHI (or its assignee, transferee, designee or representative)
has commenced or caused to be commenced the exercise or enforcement of any of
its rights and remedies as a secured creditor under the Senior Loan Documents
(as defined in the BHI Intercreditor Agreement) with respect to any assets of
any Borrower.

 

(i) any Borrower or Affiliate thereof shall challenge or contest in any action,
suit, or proceeding the validity or enforceability of this Note;

 

(j) an event has occurred that has had or could reasonably be expected to (i)
result in a Material Adverse Effect and such Material Adverse Effect continues
and remains uncured for a period of 30 calendar days after written notice to the
Trustees or (ii) have an effect on the status of any Borrower that would require
it to register as an investment company under the Investment Company Act of
1940, as amended.

 

9

 

 

As used in this Note, “Material Adverse Effect” means a material adverse effect
on (x) the business, assets, liabilities, financial condition, results of
operations or business prospects of any Borrower, (y) the binding nature,
validity or enforceability of this Note as an obligation of any party hereto, or
(z) the rights or remedies available to the Lender hereunder or the ability of
any Borrower to perform its obligations under this Note.

 

Upon the occurrence and during the continuance of any Event of Default, the
Lender may, at its option, (i) by written notice to the Trustees declare the
entire outstanding principal amount of the Loan, together with all accrued
interest thereon, immediately due and payable; provided, however, that, if an
Event of Default described in Section 10(e) or 10(f) shall occur, the
outstanding principal of and accrued interest on the Loan shall become
immediately due and payable without any notice, declaration or other act on the
part of the Lender; and (ii) enforce or cause to be enforced any of the rights
or remedies accorded to the Lender under this Note and at equity or law, by
virtue of statute or otherwise.

 

The remedies in this Note are cumulative and the Lender shall have the right to
exercise all of the other rights, remedies and recourses available to the Lender
at law or in equity. Any failure to exercise this option shall not constitute a
waiver by the Lender of the right to exercise the same at any other time an
Event of Default has occurred and is continuing. The resort to any remedy
provided for by law or in equity will not prevent the concurrent or subsequent
employment of any other appropriate remedy or remedies.

 

11. Miscellaneous:

 

(a) Notices. Except as otherwise expressly provided, all notices, communications
and materials to be given or delivered pursuant to this Note shall be given or
delivered in writing at the following respective addresses and to the attention
of the following individuals or departments or at such other address or to the
attention of such other individual or department as the party to which such
information pertains may hereafter specify in writing:

 

If to the Trustees or the Borrowers:

Jeffrey S. Hinkle

John A. Stahl

As Trustees of the Borrowers, and not as individuals

325 N. Saint Paul Street, Suite 4850

Dallas, TX 75205

Telephone: +1-214-445-4700

E-mail: jhinkle@beneficient.com

john.stahl.md@gmail.com

 

If to the Lender:

GWG Life, LLC

220 South Sixth Street, Suite 1200 Minneapolis, MN 55402

Attn: General Counsel

Telephone: +1-612-746-1932

E-mail: copp@gwgh.com

 

10

 

 

Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile (if recipient has advised the sender of its facsimile number)
during the recipient’s normal business hours shall be deemed to have been given
when sent (and if sent after normal business hours shall be deemed to have been
given at the opening of the recipient’s business on the next business day); and
(iii) sent by e-mail shall be deemed received upon the sender’s receipt of an
acknowledgment or confirmation from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail or other
electronic confirmation of delivery).

 

(b) Amendments; Waivers. Any term, covenant, agreement or condition of this Note
may be amended, and any right under this Note may be waived, if, but only if,
such amendment or waiver is in writing and is signed by the Lender and, in the
case of an amendment, by the Trustees. Unless otherwise specified in such
waiver, a waiver of any right under this Note shall be effective only in the
specific instance and for the specific purpose for which given. No election not
to exercise, failure to exercise or delay in exercising any right, nor any
course of dealing or performance, shall operate as a waiver of any right of the
Lender under this Note or Applicable Law, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right of the Lender under this Note or Applicable Law.

 

(c) Assignments. The Borrowers shall not have the ability to assign any of their
rights or obligations under this Note, whether voluntarily or by operation of
law, without the Lender’s prior written consent in its sole discretion. The
Lender may, at any time, without the consent or prior notice to the Borrowers or
any other Person, assign, sell, transfer or grant participations in all or part
of the obligations and indebtedness evidenced by this Note. The Lender may
disseminate to any assignee, purchaser or transferee or participant or
prospective assignee, purchaser, transferee or participant any information that
the Lender has pertaining to this Note and any other related documentation,
including, without limitation, any information regarding the Borrowers, any
other liable party, or any property owned or held by the Borrowers or any other
liable party.

 

(d) Successors and Assigns. All of the provisions of this Note shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

(e) Entire Agreement. This Note embodies the entire agreement between the
Borrowers and Lender relating to the subject matter hereof and supersede all
prior agreements, representations and understandings, if any, relating to the
subject matter hereof.

 

(f) Severability. Any provision of this Note that is prohibited or unenforceable
in any jurisdiction or as to any Borrower shall, as to such jurisdiction or
Borrower, be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions thereof or affecting the validity
or enforceability of such provision in any other jurisdiction or against the
other Borrowers.

 

11

 

 

(g) Headings. Section headings are inserted in this Note for convenience of
reference only and shall not be used to construe any provision hereof.

 

(h) Counterparts. This Note may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
were upon the same instrument. Delivery of an executed counterpart of this Note
by facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Note.

 

(i) Governing Law. This Note and any claim, controversy, dispute or cause of
action in contract based upon, arising out of or relating to this Note and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(j) Judicial Proceedings; Waiver of Jury Trial. The parties hereto agree that
any judicial proceeding with respect to this Note may be brought in any court of
competent jurisdiction in the State of New York and irrevocably waive any
objection they may now or hereafter have as to the venue of any such proceeding
brought in such a court or that such a court is an inconvenient forum. The
parties hereto waive personal service of process and consent that service of
process may be made by certified or registered mail, return receipt requested,
at the relevant address specified or determined in accordance with the
provisions of Section 11(a), and service so made shall be deemed completed on
the third business day after such service is deposited in the mail. THE
BORROWERS AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
TO WHICH THEY ARE PARTIES INVOLVING ANY CLAIM RELATED TO THIS NOTE.

 

(k) Replacement of Lost Note. At the request of the Lender, the Borrowers agree
to execute a replacement Note with the same terms and conditions and remaining
value in the event that this Note is lost, stolen or mutilated in form and
substance reasonably satisfactory to the Lender.

 

(l) Time is of the Essence. It is agreed that time is of the essence for this
Note.

 

(m) Expenses; Indemnity; Damage Waiver.

 

(i) The Borrowers will jointly and severally reimburse the Lender for all
reasonable costs, expenses and liabilities incurred in connection with the
collection or enforcement of this Note or in the waiver or amendment to or
“work-out” in connection with this Note, including, without limitation, any and
all reasonable legal fees and expenses incurred connection therewith. The
Borrowers will pay for or reimburse or indemnify the Lender against all and any
liability for the payment of state documentary stamp taxes, intangible taxes or
other taxes (including interest and penalties, if any) that may be determined to
be payable with respect to effecting the transaction contemplated by the
provisions contained in this Note. To the extent the Lender is required to pay
any such taxes (including interest and penalties, if any), the amount paid will
be added to the principal amount of this Note.

 

12

 

 

(ii) The Borrowers shall jointly and severally indemnify the Lender and its
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of the Lender and of the
Lender’s Affiliates (each, a “Related Party”, and together with the Lender, the
“Indemnitees”, and each, an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the legal fees and reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole, and, if reasonably necessary, one local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interests
of the Lender, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly affected
Indemnitees), incurred by any Indemnitee or asserted against any Indemnitee by
any person (including any of the Borrowers) arising out of, in connection with,
or as a result of (x) the execution or delivery of this Note or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (y) any loan made pursuant to
this Note or the use or proposed use of the proceeds therefrom, or (z) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by one or more Borrowers, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or result from a claim
brought by the Borrowers against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder, if the Borrowers have obtained a final and
non-appealable judgment in their favor on such claim as determined by a court of
competent jurisdiction.

 

(ii) To the fullest extent permitted by Applicable Law, neither the Borrowers
nor the Lender shall assert, and hereby waives, any claim against the other
party and each of their respective Related Parties, on any theory of liability,
for indirect, special, punitive, consequential or exemplary damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Note or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any loan made hereunder, or the use
of the proceeds thereof.

 

(iii) All amounts due under this Section 11(m) shall be payable promptly/not
later than 30 calendar days after demand therefor.

 

(iv) Each party’s obligations under this Section 11(m) shall survive the
termination of this Note.

 

13

 

 

[Signature Pages Follow]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Promissory Note to be
duly executed as of the date first written above.

 

  Borrowers:      

JEFFREY S. HINKLE AND JOHN A. STAHL, SOLELY IN THEIR CAPACITY

AS TRUSTEES OF THE FOLLOWING TRUSTS (EACH SETTLED AS OF SEPTEMBER 1, 2017) AND
NOT AS INDIVIDUALS:

     

THE LT-1 LIQUIDTRUST

THE LT-2 LIQUIDTRUST

THE LT-5 LIQUIDTRUST

THE LT-7 LIQUIDTRUST

THE LT-8 LIQUIDTRUST

THE LT-9 LIQUIDTRUST

        By: /s/ Jeffrey S. Hinkle   Name: Jeffrey S. Hinkle   Title: Trustee    
    By: /s/ John A. Stahl   Name: John A. Stahl   Title: Trustee

 

Signature Page to Promissory Note

 

 

 

 

Acknowledged and agreed by:

 

Lender:       GWG LIFE, LLC         By: /s/ Murray T. Holland   Name:  Murray T.
Holland   Title: Chief Executive Officer  

 

Signature Page to Promissory Note

 

 

 

 

Schedule I

 

WIRING INSTRUCTIONS

 

 

[ *** ]

 

 

 

 

Schedule II

 

ALLOCATION OF PROCEEDS OF LOAN

 

Subject to the terms of the Note, the Loan are to be made to the Borrowers in
the following allocations:

 

Borrower  Allocated Percentage   Allocated Portion of Initial Advance to be
funded   Allocated Portion of Subsequent Advance to be funded   Total Portion of
Advances to be funded  Jeffrey S. Hinkle and John A. Stahl, in their capacity as
Trustees of The LT-1 LiquidTrust   16.67%  $8,335,000   $2,500,500  
$10,835,500  Jeffrey S. Hinkle and John A. Stahl, in their capacity as Trustees
of The LT-2 LiquidTrust   16.67%  $8,335,000   $2,500,500   $10,835,500  Jeffrey
S. Hinkle and John A. Stahl, in their capacity as Trustees of The LT-5
LiquidTrust   16.67%  $8,335,000   $2,500,500   $10,835,500  Jeffrey S. Hinkle
and John A. Stahl, in their capacity as Trustees of The LT-7 LiquidTrust 
 16.67%  $8,335,000   $2,500,500   $10,835,500  Jeffrey S. Hinkle and John A.
Stahl, in their capacity as Trustees of The LT-8 LiquidTrust   16.66% 
$8,330,000   $2,499,000   $10,829,000  Jeffrey S. Hinkle and John A. Stahl, in
their capacity as Trustees of The LT-9 LiquidTrust   16.66%  $8,330,000  
$2,499,000   $10,829,000  Total   100%  $50,000,000   $15,000,000   $65,000,000 

 

Schedule II

 

 

Schedule III

 

LIST OF COLLECTIVE COLLATERAL TRUSTS

 

Jeffrey S. Hinkle and John A. Stahl, in their capacity as Trustees of the
following trusts:

 

THE LT-1 COLLECTIVE COLLATERAL TRUST

 

THE LT-2 COLLECTIVE COLLATERAL TRUST

 

THE LT-3 COLLECTIVE COLLATERAL TRUST

 

THE LT-4 COLLECTIVE COLLATERAL TRUST

 

THE LT-5 COLLECTIVE COLLATERAL TRUST

 

THE LT-6 COLLECTIVE COLLATERAL TRUST

 

THE LT-7 COLLECTIVE COLLATERAL TRUST

 

THE LT-8 COLLECTIVE COLLATERAL TRUST

 

THE LT-9 COLLECTIVE COLLATERAL TRUST

 

Schedule III

 

 

Schedule IV

 

LIST OF EXISTING LIENS

 

None.

 

 

 

 

 

 

 

 

 

 

 

Schedule IV

 

 

Schedule V

METHODOLOGY AND PROCEDURE FOR USE OF PROCEEDS OF LOAN

 



[ *** ]

 

 







 

